Name: 79/585/EEC: Commission Decision of 23 May 1979 authorizing the United Kingdom not to apply Community treatment to yarn of discontinuous or waste regenerated fibres, not put up for retail sale, falling within subheading 56.05 B of the Common Customs Tariff (NIMEXE codes 56.05-51, 55, 61, 65, 71, 75, 81, 85, 91, 95, 99) (category 23), originating in the German Democratic Republic and in free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-28

 Avis juridique important|31979D058579/585/EEC: Commission Decision of 23 May 1979 authorizing the United Kingdom not to apply Community treatment to yarn of discontinuous or waste regenerated fibres, not put up for retail sale, falling within subheading 56.05 B of the Common Customs Tariff (NIMEXE codes 56.05-51, 55, 61, 65, 71, 75, 81, 85, 91, 95, 99) (category 23), originating in the German Democratic Republic and in free circulation in the other Member States (Only the English text is authentic) Official Journal L 160 , 28/06/1979 P. 0034 - 0034****( 1 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 23 MAY 1979 AUTHORIZING THE UNITED KINGDOM NOT TO APPLY COMMUNITY TREATMENT TO YARN OF DISCONTINUOUS OR WASTE REGENERATED FIBRES , NOT PUT UP FOR RETAIL SALE , FALLING WITHIN SUBHEADING 56.05 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 ) ( CATEGORY 23 ), ORIGINATING IN THE GERMAN DEMOCRATIC REPUBLIC AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/585/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 18 MAY 1979 BY THE UNITED KINGDOM GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO YARN OF DISCONTINUOUS OR WASTE REGENERATED FIBRES , NOT PUT UP FOR RETAIL SALE , FALLING WITHIN SUBHEADING 56.05 B OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 ) ( CATEGORY 23 ), ORIGINATING IN THE GERMAN DEMOCRATIC REPUBLIC AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN THE UNITED KINGDOM THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN THE GERMAN DEMOCRATIC REPUBLIC IS , IN ACCORDANCE WITH COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 ( 1 ), SUBJECT TO A QUANTITATIVE RESTRICTION ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 2 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE GERMAN DEMOCRATIC REPUBLIC AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 9 MAY 1979 AND ARE , AT THE DATE OF THIS DECISION , PENDING WITH THE UNITED KINGDOM AUTHORITIES : // // CCT HEADING NO // DESCRIPTION // // 56.06 B // YARN OF DISCONTINUOUS OR WASTE // ( NIMEXE CODES // REGENERATED FIBRES , NOT PUT UP FOR // 56.05-51 , 55 , 61 , 65 , // RETAIL SALE // 71 , 75 , 81 , 85 , 91 , 95 // 99 ) // ( CATEGORY 23 ) // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 23 MAY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT